Order unanimously reversed, with $20 costs and disbursements to the defendants-appellants, and the warrant of attachment vacated as to the appellants Julius B. Salter and Julius B. Salter, Inc., it appearing that the individual defendant is a resident of the State and the defendant corporation is a domestic corporation. The warrant of attachment is not disturbed as to the defendant Utitee, S. A., which has not appealed. The *712return on the attachment showed that the property belonged to Ufitec. If the appellants claim that the property belongs to them, they may seek its release in the usual proceeding involving a claim of ownership. As appellants have been personally served in the jurisdiction, jurisdiction over them personally has been obtained. Present — Peek, P. J., Dore, Cohn, Breitel and Bastow, JJ.